Case 3:18-cv-01811-JAG-MDM Document 1 Filed 10/29/18 Page 1 of 17




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO

 NORMA ANDÚJAR VALENTÍN;
     Demandantes,

                     vs.

 ASHFORD PRESBYTERIAN
 COMMUNITY HOSPITAL; HOSPITAL
 PAVÍA SANTURCE; HOSPITAL                 CIVIL NO. 18-1811
 ESPAÑOL AUXILIO MUTUO DE
 PUERTO RICO; DR. PEDRO
 HERNÁNDEZ RIVERA; CONJUGAL
 PARTNERSHIP constituted by DR.
 PEDRO HERNÁNDEZ RIVERA & JANE
 DOE HERNÁNDEZ ; DR. CARLOS                         PLAINTIFFS DEMAND
 GARCÍA RODRÍGUEZ; CONJUGAL                            TRIAL BY JURY
 PARTNERSHIP constituted by DR.
 CARLOS GARCÍA RODRÍGUEZ y JANE
 DOE GARCÍA ; DR. JUAN LÓPEZ DE
 VICTORIA; CONJUGAL
 PARTNERSHIP constituted by DR.
 JUAN LÓPEZ DE VICTORIA & JANE
 DOE LÓPEZ DE VICTORIA ; DR.
 HUMBERTO MUÑOZ RODRÍGUEZ;
 CONJUGAL PARTNERSHIP constituted
 by DR. HUMBERTO MUÑOZ
 RODRÍGUEZ & JANE DOE MUÑOZ; DR.
 YANIRA AVILÉS BURGOS;
 CONJUGAL PARTNERSHIP constituted
 by DR. YANIRA AVILÉS BURGOS &
 JOHN DOE AVILÉS; DR. JOHN DOE;
 DR. RICHARD ROE; RICHARD DOE;
 INSURANCE COMPANY A;
 INSURANCE COMPANY B;
 CORPORATION X,; CORPORATION
 Y; PROFESSIONAL PARTNERSHIP X;
 PROFESSIONAL PARTNERSHIP Y;

       Defendants.

                                  COMPLAINT

TO THE HONORABLE COURT:

      COME NOW plaintiffs through their undersigned attorney and very respectfully
Case 3:18-cv-01811-JAG-MDM Document 1 Filed 10/29/18 Page 2 of 17




STATE, ALLEGE AND PRAY:

                                    I.      JURISDICTION

        1.1     The jurisdiction of this Court is invoked under the provisions of Title 28 of the

United States Code, Section 1332 (a) (1).

        1.2     This action is of a civil nature, invoking exclusive of interest and costs a sum in

excess of SEVENTY FIVE THOUSAND DOLLARS ($75,000.00). Every issue of law and fact

alleged herein is wholly between citizens of different states. Plaintiff invokes the diversity

jurisdiction of this Honorable Court pursuant to the provisions of Article III of the Constitution

of the United States.

        1.3     The Statute of Limitations was tolled by the timely filing of a complaint in the

Superior Court of Puerto Rico which was voluntarily dismissed without prejudice on October

30, 2017

        1.4     Because of plaintiffs’ lack of information and knowledge regarding all the facts

and events that surrounded Sanuel Boria Andujar’s damages and premature death, the complaint

was filed, and the letters were sent, with the purpose of tolling the statute of limitations in the

torts action.



                                     II.     THE PARTIES

        2.1     Plaintiff Norma Andujar Valentin is the aunt of the deceased Samuel Boria

Andújar , is single and is has been citizen and resident of the state of Florida and is domiciled

in Orlando , Florida.

        2.2     Codefendant Hospital Español Auxilio Mutuo de Puerto Rico is an entity

organized under the laws of the Commonwealth of Puerto Rico, with its principal place of

                                                 2
Case 3:18-cv-01811-JAG-MDM Document 1 Filed 10/29/18 Page 3 of 17




business in the said Commonwealth of Puerto Rico.

        2.3     Codefendant Ashford Presbyterian Community Hospital is an entity organized

under the laws of the Commonwealth of Puerto Rico, with its principal place of business in the

said Commonwealth of Puerto Rico.

        2.4     Codefendant Hospital Pavía Santurce is an entity organized under the laws of the

Commonwealth of Puerto Rico, with its principal place of business in the said Commonwealth

of Puerto Rico.

        2.5     Codefendant Dr. Pedro Hernández Rivera , his wife Jane Doe Hernandez and the

conjugal partnership formed between them, are citizens of the Commonwealth of Puerto Rico.

        2.6     Codefendant Dr. Carlos García Rodríguez, his wife Jane Doe García and the

conjugal partnership formed between them, are citizens of the Commonwealth of Puerto Rico.

        2.7     Codefendant Dr. Juan López de Victoria, his wife Jane Doe García and the

conjugal partnership formed between them, are citizens of the Commonwealth of Puerto Rico.

        2.8     Codefendant Dr. Humberto Muñoz Rodríguez, his wife Jane Doe Munoz and the

conjugal partnership formed between them, are citizens of the Commonwealth of Puerto Rico.

        2.9     Codefendant Dr. Yanira Avilés Burgos, her husband John Doe Aviles and the

conjugal partnership formed between them, are citizens of the Commonwealth of Puerto Rico.

        2.10    Codefendants, whose names are unknown to plaintiffs, Dr. Richard Roe, Dr. John

Doe and Richard Doe are citizens of the Commonwealth of Puerto Rico and are jointly and

severally liable to plaintiffs.

        2.11    Codefendants Corporations X, &Y , whose name is unknown to plaintiffs, is an

entity organized under the laws of the Commonwealth of Puerto Rico, with its principal place of

operation in the said Commonwealth of Puerto Rico.

                                               3
Case 3:18-cv-01811-JAG-MDM Document 1 Filed 10/29/18 Page 4 of 17




          2.12         Codefendants Professional Partnerships X & Y whose name is unknown to

plaintiff, are entities organized under the laws of the Commonwealth of Puerto Rico, with its

principal place of operation in the said Commonwealth of Puerto Rico.

          2.13         Codefendants Insurance Companies A & B , whose name is unknown to plaintiff,

are entities organized under the laws of the Commonwealth of Puerto Rico, with its principal

place of operation in the said Commonwealth of Puerto Rico.




                III.      ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

          3.1          On May 24, 2016 Samuel Boria Andújar, 23 years old went to the Emergency

Room at Ashford Presbyterian Community Hospital referring upper right quadrant pain, vomits,

nausea.

          3.2          Upon evaluation the patient presented with fever and elevated WBC’s (white

blood cell count), the abdominal sonogram performed revealed gallbladder stones with probable

cholecystitis, without dilatation of biliary ducts.

          3.3          The emergency room physician placed consult to surgery and on May 25, 2016,

codefendant Dr. Juan López de Victoria, recommended an emergency laparoscopic

cholecystectomy, which was performed by him on that same day.

          3.4          According to the Operative Note, there was gallbladder empyema, gangrene and

adherences to the gallbladder and the liver. The surgeon also noted that the gallbladder was not

completely removed and was left open due to severe inflammation and that all the visible stones

were removed.

          3.5          The pathology report revealed acute cholecystitis with reactive epithelial changes;

                                                        4
Case 3:18-cv-01811-JAG-MDM Document 1 Filed 10/29/18 Page 5 of 17




cholelithiasis.

        3.6       Samuel remained hospitalized receiving antibiotic due the operative findings of

pus in the gallbladder and the leukocytosis that he was suffering.

        3.7       The patient was discharged home on May 29, 2016 with a five-day course of

antibiotic (Augmentin) prescription.

        3.8       Samuel returned to his job as a maintenance employee.

        3.9       By August 2016, Samuel started to turn yellow and to suffer diarrhea and nausea.

        3.10      The patient went to the Emergency Room at Doctors center San Juan where he

was noted with marked jaundice for which radiology studies were performed.

        3.11      According to the Abdominal and Pelvic CT Scan report, signed on August 13,

2016, the study revealed intra and extra hepatic dilated biliary duct, recommending evaluation

with MRCP and or ERCP.

        3.12      Samuel Boria was then referred on August 16, 2016 to Hospital Pavia Santurce

for these studies and to continue his care.

        3.13      On August 16 the patient was admitted to Hospital Pavia Santurce with a

diagnosis of obstructive jaundice under the survives of codefendant Yanira Aviles Burgos and

was treated by the gastroenterologist, codefendant Dr. Humberto Munoz and other hospital

personnel.

        3.14      Codefendant Dr. Humberto Muñoz performed an ERCP which revealed a large

stone in the bifurcation of the cystic duct and the common biliary and others tones in the proximal

portion of the cystic duct. He also performed a biliary sphincterotomy and attempted mechanical

lithotripsy to break the large stone, which was not completed due to equipment malfunction. He

did not place a biliary stent.

                                                  5
Case 3:18-cv-01811-JAG-MDM Document 1 Filed 10/29/18 Page 6 of 17




       3.15     Dr. Munoz then referred the patient to Interventional radiology at Hospital Pavia

Santurce for a percutaneous transhepatic cholangiography (PTC).

       3.16     The PTC performed on August 17, 2016 revealed intrahepatic ducts markedly

dilated, multiple stones in the cystic duct and possible stenosis of the common biliary duct. A

biliary drainage was placed with recommendation of repeating the cholangiogram if no

pancreatitis developed.

       3.17     On August 18 the laboratories performed revealed WBC 13.6, lipase 455, amylase

84 and bilirubin at panic levels (21.6).

       3.18     The gastroenterologist Dr. Munoz recommended transfer of the patient to Hospital

Español Auxilio Mutuo under the services of Dr. Pedro Hernandez Rivera, liver transplant

surgeon and proceeded to make the arrangements for the transfer on August 18, 2016 requiring

coverage authorization by the patients state insurance health plan, at that time through First

Medical, PSG.

       3.19     The transfer order was placed and processed by codefendant Yanira Aviles

Burgos on August 18, 2016.

       3.20     According to medical record at Hospital Español Auxilio Mutuo on August 22

coverage was authorized by the health insurance plan an on that day the patient was transferred

and admitted to said hospital with a diagnosis of obstructive jaundice and cholelithiasis with

orders for multiple laboratory studies and administration of antibiotic (Zosyn) every 6 hours and

morphine as needed.

       3.21     The laboratories performed on August 22 revealed Low hemoglobin (12.8),

elevated WBC’s (12.59), with bilirubin and hepatic enzyme also very elevated.

       3.22     The MRCP showed low insertion of the Cystic duct to the CBD, multiple stones

                                                6
Case 3:18-cv-01811-JAG-MDM Document 1 Filed 10/29/18 Page 7 of 17




in the cystic duct and proximal dilation of the biliary ducts.

        3.23       On August 25 the patient continued with leukocytosis (12.34) , the hemoglobin

had decreased to 11.5 and the bilirubin at critical high level while he continued to wait for

surgery.

        3.24       On August 26, 2016, codefendant Dr. Pedro Hernandez Rivera performed

surgery: Roux en Y Hapaticojejunostomy”. The surgeon described chronic inflammation of the

gallbladder fused to the biliary ducts, with a post-operative diagnosis of Mirizzi Syndrome.

        3.25       The surgery pathology revealed choledocholithiasis, gallbladder of 2.5 cm with

chronic inflammation, fibrosis and cholestasis by liver biopsy.

        3.26       The patient was transferred to the surgery intensive care unit under the supervision

of codefendant Dr. Carlos Garcia (critical care specialist) and medical and paramedical personnel

of the hospital.

        3.27       Laboratories performed in the early hours of August 27 revealed hemoglobin at

9.2, low. And WBC’s at 35.12 (very elevated) among other abnormal results.

        3.28       Around 10:15 AM on August 27 the patient was evaluated by dr. Carlos Garcia

who recommended watching the hemoglobin and the WBC’s, but did not find signs of

decompensation, and ordered to continue with same therapy and start him on diet.

        3.29       At midnight of August 27 to 28, the CBC showed hemoglobin at 7.2 (CL) and

WBC’s at 30.83(H); at 2:46 AM on August 28 the hemoglobin had gone down to 6.6(CL).

Around 10:00AM that say Dr. Garcia noted that the patient had decompensated and showed

severe leukocytosis and SIRS (Systemic Inflammatory Response Syndrome) for which he

required blood transfusions (PRBC’s), cultures and antibiotic therapy.

        3.30       According to the record at 3:30AM the nurse had notified Dr. García the CBC

                                                    7
Case 3:18-cv-01811-JAG-MDM Document 1 Filed 10/29/18 Page 8 of 17




results for which he ordered PRBC’s.

        3.31    According to the nurses’ notes because a discrepancy in the date of birth the

transfusion had been delayed; at 6:48 Dr. Garcia ordered .9nss, iv fluids.

        3.32    It was not until 8:00AM that the transfusions which had been ordered hours

before, were commenced.

        3.33    According to the record in the morning hours of August 28 Dr. Hernandez moted

that the patient was tachycardic, with nausea and vomits and that an abdominal sonogram had

been ordered.

        3.34    The sonogram revealed a complex collection in the hepatorenal recess with

suspicion of abscess.

        3.35    The patient continued with supportive therapy and on August 20, 2016 was found

with tachycardia, amylase levels @ 24,700 from the perihepatic collection, the bilirubin had

increased and the coagulation factors; he was thus taken to surgery for a revision of surgery and

possible drainage of the peritoneal collection.

        3.36    At 12:10 AM of August 30 the hemoglobin had dropped to 8.2.

        3.37    At 1:10PM, on August 30 an exploratory laparotomy was performed by Dr. Pedro

Hernandez with a pre-operative diagnosis of intra-abdominal sepsis r/o Small bowel anastomotic

leak”

        3.38    Amongst the intra-operative findings Dr. Hernandez identified a large hematoma

with compression in the jejunojejunostomy area causing dilation of the roux limb and afferent

limb. He also detected a small bile leak in the enterobiliar anastomosis, which he did not repair

due to the friable tissue ; he thus placed an additional drainage.

        3.39    Samuel was transferred to ICU, intubated and with mechanical ventilator.

                                                  8
Case 3:18-cv-01811-JAG-MDM Document 1 Filed 10/29/18 Page 9 of 17




       3.40    On August 30, at 3:29 PM his hemoglobin was at 7.6 (CL)

       3.41    Samuel was given PRBC transfusions durin the afternoon and remained in a

critical state, hypotense, icteric, desaturating, developing arrythmias; during the whole night until

around 8:00AM of August 31, PRBC’s and Fresh Frozen plasma ordered were not available at

the hospital as documented by the nurses.

       3.42    Due to the negligence of the codefendants, Samuel’s condition continued to

deteriorate into renal failure, multiple organ failure, hyperkalemia, sepsis, pancreatitis, shock

liver, ARDS and DIC. And prematurely died around 2:30AM, on September 1, 2016.

       3.43    The medical and paramedical personnel of codefendants Hospital Ashford

Presbyterian Community Hospital, Hospital Español Auxilio Mutuo and Hospital Pavia Santurce

caused, by their negligence, Samuel’s         condition and/or allowed it to deteriorate. The

management of his condition (s) was one full of gross errors and omissions.

       3.44    As a result of the continued errors and omissions and inadequate and clearly

erroneous medical treatment, as well as an evident abandonment and disregard for his well- being

on the part of codefendants Dr. Pedro Hernandez, Dr. Carlos Garcia, Dr. Humberto Munoz, Dr.

Yanira Aviles, Dr. Juan Lopez de Victoria, and Hospital Ashford Presbyterian Community

Hospital, Hospital Español Auxilio Mutuo and Hospital Pavia Santurce ‘s medical and

paramedical personnel and unknown codefendants, Samuel Boria suffered immensely and

prematurely died.

       3.45    The medical treatment given to Samuel during his hospitalizations at all the

codefendant institutions, was one of evident apathy and disregard for her well-being and of

abandonment on the part of the physicians and the hospital personnel; there was a lack of

monitoring, negligent and inadequate treatment as well as lack of analysis and evaluation of his

                                                 9
Case 3:18-cv-01811-JAG-MDM Document 1 Filed 10/29/18 Page 10 of 17




 conditions, thus inhibiting and/or eliminating any possibility of recovery and causing him

 immense pain and suffering and his premature death.

         3.46    During his hospitalizations Samuel Boria was treated by the physicians, nurses

 and paramedical personnel of Hospital Ashford Presbyterian Community Hospital, Hospital

 Español Auxilio Mutuo, Hospital Pavia Santurce and any unknown institution; and they are

 therefore jointly liable to plaintiffs for their negligent acts and/or omissions under the provisions

 of articles 1802 and 1803 of the Puerto Rico Civil Code.

         3.47    Samuel Boria’s damages and premature death were caused by the negligent

 and/or late treatment and lack of supervision that was given to him by all codefendants. Had it

 not been by all the tortious and negligent acts, errors and omissions of all co-defendants his

 damages and premature death, as well as plaintiffs’ damages should have been avoided.

         3.48    Dr. Richard Doe, Dr.John Doe and Richard Roe, are physicians or persons or

 administrative personnel who treated and/or intervened with the patient during his

 hospitalizations and sickness and who in some way caused and or contributed to Samuel Borias

 damages and death as well as plaintiff’s damages and are jointly and severally liable to plaintiffs.

 The Conjugal partnerships constituted by them with the unknown spouses, are also liable to

 plaintiffs inasmuch as they benefited from the physicians’ acts.

         3.49    The Professional Partnerships X, & Z are entities formed by the co-defendant

 physicians with other partners whose identity is at this moment unknown to plaintiffs and who

 benefited from the tortious acts of the codefendant partner; said entity and its unknown partners

 are therefore jointly and severally liable to plaintiffs.

         3.50    Corporations X & Y are entities whose identity are unknown to plaintiffs at this

 moment, which was in some way benefited by the tortious acts of one or all co-defendants and/or

                                                   10
Case 3:18-cv-01811-JAG-MDM Document 1 Filed 10/29/18 Page 11 of 17




 ordered or in any way had something to do with their tortious actions.

        3.51    All codefendants are jointly and severally liable to plaintiffs under articles 1802

 and 1803 of the Puerto Rico Civil Code for their torts and negligent acts and omissions, which

 departed from the standards of medical care and treatment recognized as adequate by the medical

 profession in light of the modern means of instruction, education and communication, and

 directly caused and/or contributed to Samuel Boria’s damages as well as to injuries suffered by

 plaintiffs. The conjugal partnership of any codefendant is also liable inasmuch as it benefited

 from his actions.

        3.52    Plaintiffs also estimate that none of the co-defendants displayed the care nor the

 cautionary measures that a prudent and reasonable man would in such circumstances, thus not

 offering Samuel Boria the medical attention that was due to her.

        3.53    Codefendant Juan Lopez de Victoria, surgeon at Ashford Presbyterian, was

 grossly negligent in his treatment and/or lack thereof. To wit: for faulty technique in performing

 the laparoscopic gallbladder surgery; for not removing completely the gall bladder nor the

 stones; for not providing the patient with definitive and curative treatment, as converting the

 surgery to a laparotomy would have achieved; for not explaining nor alerting the patient of the

 possible complications and sequalae of the incomplete surgery; for causing the complications

 which the patient later developed which led him to be subjected multiple procedures and

 complex surgeries which ended with the patient’s premature death ; among other deviations of

 the standard of care. His negligent acts, errors and omissions directly caused and/or contributed

 to the damages, deterioration and premature death of Samuel Boria.

        3.54    Co-defendant Ashford Presbyterian Community Hospital was grossly negligent

 for not procuring nor providing Samuel Boria with competent medical and paramedical personnel

                                                11
Case 3:18-cv-01811-JAG-MDM Document 1 Filed 10/29/18 Page 12 of 17




 for the treatment and correction of his conditions. Their negligent acts, errors and omissions

 directly caused and/or contributed to the damages and deterioration and premature death of

 Samuel Boria.

        3.55     Co-defendant Ashford Presbyterian Community Hospital is also liable for the

 negligent and inadequate medical treatment and/or lack of treatment given to the patient by its

 medical and paramedical personnel including codefendant Dr Juan Lopez de Victoria ; for

 discharging home the patient with an incomplete surgery ; for allowing practices in the

 management of the patient in violation of its own protocols and of the best practice of medicine;

 for causing the complications which the patient posteriorly suffered which in turn required

 multiple procedures and complex surgeries which ended with the patients death ; among other

 violations of the standard of care. The negligent acts, errors and omissions of their medical,

 technical, administrative and paramedical personnel directly caused and/or contributed to the

 damages, deterioration and death of Samuel Boria.



        3.56     Codefendant Pedro Hernandez, surgeon at HAM, was grossly negligent in his

 treatment and/or lack thereof. To wit: for faulty technique in performing the surgeries ; for not

 providing the patient with definitive and curative treatment; lack of supervision and follow up of

 a patient at risk of complications; for causing him blood loss and shock; failure to insure adequate

 supervision and monitoring; for failure to identify in a timely manner and prevent the

 complications that the patient developed; for not correcting the hypovolemic and septic shock in

 a timely manner and for the negligent and/or delayed resuscitation causing and/or contributing

 to the patient’s premature death; for not ordering medications and diagnostic studies which were

 indicated and necessary for the patient’s treatment; for delaying corrective treatment allowing

                                                 12
Case 3:18-cv-01811-JAG-MDM Document 1 Filed 10/29/18 Page 13 of 17




 decompensation of the patient; for not providing the patient a safe and adequate peri-operative

 setting; for not providing adequate and competent personnel to monitor, manage and treat the

 patient’s emergencies; for allowing practices in the management of the patient in violation of

 the hospital’s own protocols and of the best practice of medicine; among other violations of the

 standard of care; His negligent acts, errors and omissions directly caused and/or contributed to

 the damages, deterioration and premature death of Samuel Boria.

        3.57    Codefendant Dr. Carlos Garcia, the critical care physician at HAM, was grossly

 negligent in his treatment and/or lack thereof. To wit: lack of supervision and follow up of a

 patient at risk of complications; failure to insure adequate supervision and monitoring; for failure

 to identify in a timely manner and prevent the complications that the patient developed; for not

 correcting the hypovolemic and septic shock in a timely manner and for the negligent and/or

 delayed resuscitation causing and/or contributing to the patient’s premature death; for not

 providing the patient a safe and adequate peri-operative setting; for not providing adequate and

 competent personnel to monitor, manage and treat the patient’s emergencies; for not ordering

 medications and diagnostic studies which were indicated and necessary for the patient’s

 treatment; for delaying corrective treatment allowing decompensation of the patient; for allowing

 practices in the management of the patient in violation of the hospital’s own protocols and of the

 best practice of medicine by the; among other violations of the standard of care. His negligent

 acts, errors and omissions directly caused and/or contributed to the damages, deterioration and

 premature death of Samuel Boria.

        3.58    Co-defendant Hospital Español Auxilio Mutuo was grossly negligent for not

 procuring nor providing Samuel Boria with competent medical and paramedical personnel for

 the treatment and correction of his conditions. Their negligent acts, errors and omissions directly

                                                 13
Case 3:18-cv-01811-JAG-MDM Document 1 Filed 10/29/18 Page 14 of 17




 caused and/or contributed to the damages and deterioration and premature death of Samuel

 Boria..

           3.59   Co-defendant Hospital Español Auxilio Mutuo is also liable for the negligent and

 inadequate medical treatment and/or lack of treatment given to the patient by its medical and

 paramedical personnel including codefendants Dr. Pedro Hernandez and Dr. Carlos Garcia and

 any other unknown physician or entity ; to wit: for lack of supervision and follow up of a patient

 at risk of complications; for failure to insure adequate supervision and monitoring; for failure to

 identify in a timely manner and prevent the complications that the patient developed; ; for causing

 the patient blood loss and shock; for not correcting the hypovolemic and septic shock in a timely

 manner and for the negligent and/or delayed resuscitation causing and/or contributing to the

 patient’s premature death; for not providing the patient a safe and adequate peri-operative setting;

 for not providing adequate and competent personnel to monitor, manage and treat the patient’s

 emergencies; for its personnel failure to implement procedures and diagnostic and therapeutic

 orders; for not ordering medications and diagnostic studies which were indicated and necessary

 for the patient’s treatment; for delaying corrective treatment allowing decompensation of the

 patient; for allowing practices in the management of the patient in violation of the hospital’s own

 protocols and of the best practice of medicine ; among other violations of the standard of care for

 allowing practices in the management of the patient in violation of its own protocols and of the

 best practice of medicine; for causing the complications which the patient posteriorly suffered

 which in turn required multiple procedures and complex surgeries which ended with the patients

 death ; among other violations of the standard of care. The negligent acts, errors and omissions

 of their medical, technical, administrative and paramedical personnel directly caused and/or

 contributed to the damages, deterioration and death of Samuel Boria.

                                                 14
Case 3:18-cv-01811-JAG-MDM Document 1 Filed 10/29/18 Page 15 of 17




        3.60    Codefendant Dr. Humberto Muñoz, the gastroenterologist at Hospital Pavia

 Santurce, was grossly negligent in his treatment and/or lack thereof. To wit: for faulty technique

 in performing the ERCP; for the incomplete ERCP and lithotripsy procedures; for not removing

 the stones; for not placing a biliary stent; for not repeating the ERCP as suggested by radiology;

 for not providing the patient with definitive and curative treatment; for not pursuing other

 treatment options and allowing the delay in treatment and transfer; for causing the patient to be

 subjected to a more complex surgery and the complications that followed which ended with the

 patient’s premature death ; for not placing necessary consultations; among other deviations of

 the standard of care. His negligent acts, errors and omissions directly caused and/or contributed

 to the damages, deterioration and premature death of Samuel Boria.

        3.61    Codefendant Yanira Avilés Burgos, the gastroenterologist at Hospital Pavia

 Santurce, was grossly negligent in her treatment and/or lack thereof. To wit: lack of supervision

 and follow up of a patient at risk of complications; for not pursuing other treatment options and

 allowing the delay in treatment and transfer of the patient; for not placing the necessary

 consultations; for causing the patient to be subjected to a more complex surgery and the

 complications that followed which ended with the patient’s premature death ; among other

 deviations of the standard of care. Her negligent acts, errors and omissions directly caused and/or

 contributed to the damages, deterioration and premature death of Samuel Boria.

        3.62    Co-defendant Hospital Pavia Santurce was grossly negligent for not procuring nor

 providing Samuel Boria with competent medical and paramedical personnel for the treatment

 and correction of his conditions. Their negligent acts, errors and omissions directly caused and/or

 contributed to the damages and deterioration and premature death of Samuel Boria.

        3.63    Co-defendant Hospital Pavia Santurce is also liable for the negligent and

                                                 15
Case 3:18-cv-01811-JAG-MDM Document 1 Filed 10/29/18 Page 16 of 17




 inadequate medical treatment and/or lack of treatment given to the patient by its medical and

 paramedical personnel including codefendants Dr. Yanira Avilés and Dr. Humberto Muñoz ; for

 allowing practices in the management of the patient in violation of its own protocols and of the

 best practice of medicine; for causing the patient to be subjected to a more complex surgery

 and the complications that followed which ended with the patient’s premature death ; for

 delaying corrective treatment; for not placing necessary consultations; for the incomplete ERCP

 and lithotripsy for equipment failure; for not providing the patient with definitive and curative

 treatment; for not pursuing other treatment options and allowing the delay in treatment and

 transfer among other violations of the standard of care. The negligent acts, errors and omissions

 of their medical, technical, administrative and paramedical personnel directly caused and/or

 contributed to the damages, deterioration and death of Samuel Boria.

        3.64      As a direct consequence of herein co-defendants gross negligence, plaintiff

 Norma Andujar Valentín has suffered, suffers and will forever suffer deep and severe mental and

 emotional anguishes, severe depression, and loss of enjoyment of life due to Samuel’s , who was

 her nephew who she considered like a son to her, premature death. She requests as compensation

 for her damages a sum of not less than TWO HUNDRED FIFTY THOUSAND DOLLARS

 ($250,000.00).

        3.65      All co-defendants are jointly and severally liable under Articles 1802 and 1803 of

 the Civil Code of P.R.

        WHEREFORE, plaintiffs respectfully request from this Honorable Court to:

        1.        Grant a judgment against co-defendants for the sums herein requested together

 with pre-judgment interests, costs and reasonable attorney’s fees.

        2.        Grant plaintiffs such other relief, as it may deem proper and necessary under the

                                                  16
Case 3:18-cv-01811-JAG-MDM Document 1 Filed 10/29/18 Page 17 of 17




 circumstances.

         3.       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, plaintiffs also

 hereby request a trial by jury in this action.

         RESPECTFULLY SUBMITTED.

         In San Juan, Puerto Rico, this 29th day of October, 2018.

                                                       S/Rafael E. García Rodón
                                                       RAFAEL E. GARCÍA RODÓN
                                                       USDC-PR No. 129911
                                                       Banco Popular de PR Bldg.
                                                       206 Tetuán Street
                                                       7th Floor, Suite 701
                                                       San Juan, PR 00901
                                                       Tel. (787) 722-7788 Fax (787) 722-7748
                                                       E-mail: rgrlaw@gmail.com




                                                  17
